DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/26/2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

Reasons for Allowance
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Examiner has considered the additional references cited on the July 26, 2022 information disclosure statement (IDS).  While the cited references in the IDS disclose subject matter related to the claimed invention (i.e., claims 1 and 11), the cited references, taken either individually or in combination with other prior art, fail to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1 and 11.	For the above reasons, and for those further stated in the July 27, 2022 Notice of Allowance, claims 1 and 11 are deemed to be allowable over the prior art and claims 2-9, 12-18 and 20 are allowable by virtue of their dependency on claim 1 or 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 1, 2022

         /STEVEN S KIM/         Primary Examiner, Art Unit 3685